Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-4, 7-16 and 19-20 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-4, 7-16 and 19-20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Bassirat (US 10,932,269, hereinafter Bassirat ‘269).

Regarding Claims 1-4, 7-16 and 19-20, the claims are not patentably distinct with Bassirat ‘269. See the following comparison table. 
Table 1 Non-Statutory Double Patenting

Instant Application 17/148,945
Parent Patent 10,932,269
1, A method for transitioning a bandwidth allocation of user equipment by a base station, the method comprising:

defining, by a cellular network, a first bandwidth part and a second bandwidth part to be used for communication with user equipment by the base station of the cellular network, wherein:

the first bandwidth part and the second bandwidth part do not overlap; and

the first bandwidth part has a different subcarrier spacing (SCS) than the second bandwidth part:

determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part based on an amount of communication traffic for multiple UE that are using the second bandwidth part;



the third bandwidth part and the fourth bandwidth part do not overlap; 

the third bandwidth part has a different SCS than the fourth bandwidth part;

the fourth bandwidth part has a wider bandwidth than the second bandwidth part; and

the third bandwidth part has a narrower bandwidth than the first bandwidth part;

performing, by the cellular network, a first transition of a first set of user equipment communicating with the base station using the first bandwidth part to the third bandwidth park wherein the first transition comprises transmitting a message to all UE in communication with the base station indicating the first transition to the third bandwidth part: and

after the first transition, performing a second transition of a second set of user equipment communicating with the base station using the second bandwidth part to the fourth bandwidth part.


 

defining, using a cellular network system, a first bandwidth part and a second bandwidth part to be used for communication with user equipment by the cellular network, wherein: 

the first bandwidth part and the second bandwidth part do not overlap; and 

the first bandwidth part has a different subcarrier spacing (SCS) than the second bandwidth part;

determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part; 





the third bandwidth part and the fourth bandwidth part do not overlap; and 

the third bandwidth part has a different SCS than the fourth bandwidth part; 







performing a first transition of a first set of user equipment using the first bandwidth part to the third bandwidth part; and 





after the first transition, performing a second transition of a second set of user equipment using the second bandwidth part to the fourth bandwidth part.

2. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein defining the first bandwidth part and the second bandwidth part comprises transmitting one or more messages to the first set of user equipment and the second set of user equipment that comprises a first bandwidth part definition and a second bandwidth part definition.
3, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 2, wherein definitions for the third bandwidth part and the fourth bandwidth part are transmitted as part of the one or more messages to the first set of user equipment and the second set of user equipment.
3. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 2, wherein definitions for the third bandwidth part and the fourth bandwidth part are transmitted as part of the one or more messages to the first set of user equipment and the second set of user equipment.
4, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein determining to adjust the bandwidth allocation comprises comparing the amount of communication traffic to a predefined traffic threshold.
4. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein determining to adjust the bandwidth allocation comprises comparing the amount of communication traffic to a predefined traffic threshold
5. -6. (Canceled)

7, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the third bandwidth part has a 


6. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the fourth bandwidth part overlaps the first bandwidth part and the second bandwidth part.
9, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein a first guard band is present between the first bandwidth part and the second bandwidth part and a second guard band is present between the third bandwidth part and the fourth bandwidth part.
7. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein a first guard band is present between the first bandwidth part and the second bandwidth part and a second guard band is present between the third bandwidth part and the fourth bandwidth part.
10, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 9, following the first transition being performed but before the second transition is performed, an enlarged guard band is present between the second bandwidth part and the third bandwidth part.
8. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 7, following the first transition being performed but before the second transition is performed, an enlarged guard band is present between the second bandwidth part and the third bandwidth part.
11, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the cellular network is a 5GNew Radio (NR) cellular network and the base station is a gNodeB.
9. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the cellular network is a 5G New Radio (NR) cellular network and the base station is a gNodeB.
12, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the first bandwidth part has a wider bandwidth than the second bandwidth part.
10. The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the first bandwidth part has a wider bandwidth than the second bandwidth part.
Claims 13-16 and 19-20 are rejected based on the same rationales of Claims 1-4 and 7-12.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	


/JUNG LIU/Primary Examiner, Art Unit 2473